Citation Nr: 0631305	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  02-15 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from November 1990 to 
April 1991.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The September 2002 rating decision 
denied service connection for post-traumatic stress disorder 
(PTSD).  

In December 2003, a hearing was conducted at the RO by a 
local hearing officer.  A hearing was also conducted by the 
undersigned Veterans Law Judge, also at the RO, in June 2004.  
Transcripts of these hearings are of record.  

The Board parenthetically notes that in December 2004 it 
reopened a claim of entitlement to service connection for an 
acquired psychiatric disorder (identified as depression), and 
remanded the case to the RO for additional development.  The 
Board also at that time denied entitlement to service 
connection for PTSD.  

The veteran thereafter appealed the matter of entitlement to 
service connection for PTSD to the United States Court of 
Appeals for Veterans Claims (Court).  

On December 20, 2005, the Court issued an order that granted 
a joint motion for remand, vacated the part of the Board's 
December 2004 decision which denied service connection for 
PTSD, and remanded the matter to the Board for action in 
compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion by the parties essentially held that the 
Board, in its December 2004 decision, failed to "properly 
fulfill its duty to assist in attempting to verify 
Appellant's claimed in-service stressors," and that, 
therefore, remand was required.  See page 2 of joint motion.  
The joint motion also found that remand was required 
"because Appellant's claim for service connection for PTSD 
is inextricably intertwined with his claim for an acquired 
psychiatric disorder, which was remanded by the Board."  Id.  

In the decision of December 2004, in pertinent part, the 
Board denied entitlement to service connection for PTSD.  The 
Board found that the veteran did not have PTSD related to his 
military service or any incident therein.  As noted in the 
Board's December 2004 decision, the record shows that the 
veteran was afforded a VA examination in January 2004, at 
which time the examiner opined that the veteran's mental 
disorder did not meet the DSM-IV criteria for a diagnosis for 
PTSD.  In so doing, the examiner noted the absence of signs 
and symptoms of that disorder associated with a definite 
extreme stressor.  The Board also noted in December 2004 that 
a May 2004 VA psychiatric progress note, in supplying 
diagnoses of PTSD and major depression, indicated that the 
veteran's assignment to the Persian Gulf acted as the 
stressor for these diagnosed disorders.  The Board notes at 
this juncture that an October 2003 VA psychiatric progress 
note includes similar findings/opinions.  

At his December 2003 hearing the veteran testified that while 
serving at the 201 Evacuation Hospital at King Fahd Airport 
during the Persian Gulf War (between November 1990 to April 
1991), at which time, in his capacity as a "lightweight 
generator repairman" and as a carpenter, he witnessed many 
Iraqis "without legs and arms."  See page 2 of hearing 
transcript.  The veteran essentially echoed this testimony at 
his June 2004 hearing.  

The joint motion indicated that "[b]ecause Appellant's 
alleged stressors are subject to verification through a 
records request by VA, remand is necessary for VA to properly 
fulfill its duty to assist.  38 U.S.C. § 5103A."  See page 3 
of joint motion.


In addition, the joint motion found that "inasmuch as the 
Appellant's PTSD claim is inextricably intertwined with the 
service-connection claim for [an] acquired psychiatric 
disorder, which BVA remanded, the Board's denial of the PTSD 
claim also should be vacated and remanded for appropriate 
development and readjudication under, in part, the Court's 
decision [in Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)]."

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

Therefore, in order to comply with the joint motion, the 
Board finds that the RO should seek to verify the veteran's 
alleged stressors.  On remand, the RO should attempt to 
verify whether during the veteran's service he was exposed to 
the stressors which he has identified.  To this, VA has a 
duty to provide a summary of his stressor statements to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
and ask them to attempt to verify the stressors.  38 U.S.C.A. 
§ 5103A(b).  Therefore, on remand, the veteran should be 
asked to provide a more detailed statement of his stressors 
and that statement, as well as any other stressor statement 
previously offered, should be discussed in a report to be 
forwarded to the JSRRC.  

The Board at this time also observes that the veteran 
informed VA in January 2003 that he was receiving "Social 
Security Benefits" for his PTSD.  The Board interprets this 
assertion to mean that the veteran claims to have been 
awarded Social Security Administration (SSA) "disability" 
benefits.  There is no indication in the veteran's claims 
file that the RO attempted to obtain the veteran's records 
from the SSA.  The Court has long held that the duty to 
assist includes requesting information and records from the 
SSA which were relied upon in any disability determination.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the SSA and 
obtain copies of any disability 
determination it made for the appellant 
and any records upon which such a 
decision (and any subsequent disability 
determinations) was based.  If records 
regarding such a claim are unavailable, 
that fact should be clearly entered in 
the claims file.

3.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.


4.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  The RO should forward the summary 
to JSRRC and ask them to attempt to 
verify each claimed stressor.  The 
veteran must be informed of the results 
of the search.

5.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  

6.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If an examination is 
conducted, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  This readjudication, in 
order to avoid "piece-meal litigation" 
(see page 5 of joint motion), should be 
developed together with the matter of 
entitlement to service connection for 
depression (which was remanded by the 
Board in December 2004).  If the benefit 
sought on appeal, in any part, is not 
granted to the veteran's satisfaction, 
the RO must issue a supplemental 
statement of the case (SSOC), and provide 
the appellant and his attorney with an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.


The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


